Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 18, 2022

                                         No. 04-22-00189-CV

                                IN RE Eugenio Angel MARTINEZ

                                         Original Proceeding 1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On April 5, 2022, the Relator filed a petition for writ of mandamus. On April 6, 2022,
the Relator filed a motion to dismiss stating the parties have settled all claims. The motion is
GRANTED and this original proceeding is DISMISSED.

           It is so ORDERED on April 18, 2022.


                                                                         PER CURIAM


Attested to: ______________________________
               MICHAEL A. CRUZ, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CVA-000857-D1, styled Viridiana Maldonado v. Eugenio Angel
Martinez, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Honorable Jose A.
Lopez presiding.